Exhibit 10.3

 

Amendment to Listing Agreement

 

CBRE, Inc.

Brokerage and Management

Licensed Real Estate Broker

 

This Amendment (the “Amendment”) to that certain Exclusive Listing Agreement for
Sale of Property (“Agreement”) dated January 31, 2013 between the undersigned
(“Owner”) and CBRE, INC. (“Broker”) for the real property commonly known as 450
Northridge Parkway located in the city of Sandy Springs, County of Fulton, State
of Georgia is entered into as of June 17, 2013.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Owner and Broker hereby agree to amend the Agreement as
follows:

 

A.                                    Paragraph 1 - Term.  The term of the
Agreement shall terminate on June 17, 2013.

 

B.                                  Paragraph 4 — Post-Term Protection Rights. 
Notwithstanding anything to the contrary contained in the Agreement, Owner shall
pay Broker a commission in accordance with the Schedule if, within 197 days
after June 17, 2013, Owner enters into a contract of sale of the Property with
any of the following prospects (or their successors, assigns, or affiliates):
United Sciences Group, Fulton County Schools and Pro-Source Insurance Agency
(“Post-Term Prospects”).  Broker is authorized to continue negotiations with the
Post-Term Prospects, although Owner and Broker acknowledge and agree that Owner
has elected to negotiate directly with United Sciences Group.  Broker shall not
be entitled to any commissions with respect to any other parties or entities
other than the Post-Term Prospects.  As used herein, “affiliates” means any
person or entity directly or indirectly controlling, controlled by or under
common control with Owner and any entity established by such affiliates to
purchase the Property.

 

C.                                  Miscellaneous. Except as expressly amended
herein, all other terms and conditions of the Agreement remain unmodified and in
full force and effect.  Any inconsistency or ambiguity arising from this
Amendment shall be resolved in favor of this Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of June 17,
2013.

 

 

BROKER:

OWNER:

 

 

CBRE, Inc., a Delaware corporation
Licensed Real Estate Broker No. 7800

Roberts Properties Residential, L.P.

 

 

 

 

By:

/s/ David P. Lanier

 

By:

/s/ Charles S. Roberts

 

 

 

 

 

Name:

David P. Lanier

 

Name:

Charles S. Roberts

 

 

 

 

 

Title:

Sr. Managing Director

 

Title:

President

 

 

 

 

 

Date:

6/18/13

 

Date:

June 17, 2013

 

 

Georgia Real Estate Firm License No. 7800

 

CBRE Employees

License #

Charles Beard

302245

Tony Swann

141121

 

--------------------------------------------------------------------------------